Title: To George Washington from a Board of General Officers, 13 April 1779
From: Board of General Officers
To: Washington, George



Camp, MiddleBrook April 13th 1779.

We the board of General Officers, directed by Your Excelleny in Genl orders of the 8th of this Instt, to sit for the purpose of arranging, settling the Rank, and dating the Commissions of the Officers of the Maryland Line, Report.
That we have thoroughly investigated the claims of all the Contending officers, from Colonels to Captains inclusive; and have decided upon those contested rights from a collective view of the Circumstances; governing our sentiments and opinions by the appointments and intentions of the State, by the rights and claims of former commissions in actual service, and by the Resolutions of Congress, vesting the State with a right of appointing their own officers.
Inclos’d is the arrangement which we have unanimously agreed to; and are clear and decided in our opinion, that it is the only just, and equitable settlement of the Rank that can be made.
Your Excelleny will observe but one alteration of the Rank of any officer in this arrangement, different from that which was made by a Board of General officers at the White plains; save the changes which have happend by deaths and Resignations.
In the Line of Colonels, Richardson disputes Rank with Price. Gist being made a Brigadier Genl is out of the Question. The Board have decided in favour of Price. The state of Maryland by a Resolve of the 14th & 15th of January 1776, gave the Field Officers of Colo. Smalwood’s Battalion, the right of Commanding any Field officr of whatsoever Rank in the Flying Camp, or in the Militia belonging to the State. However heterogenious this may appear in a military view, it is evident that it was the intention of the State, that it should have that operation. And as there are no other principles, or Resolutions that can be admitted to decide upon this question but those which originated with the state, it appears clear to us, that Price has the precedence. And what serves to illustrate this matter further is, Price and Gist’s being appointed the first Colonels in the state upon the Continental establishment. There is another reason which may be added. Colo. Hall, who was superior to Colo. Richardson in the Flying Camp, concedes to Price’s and Gist’s superior Rank. Altho this cannot alter the nature of the claims, yet it serves to confirm what has before been observ’d—that all the Officers in Smalwood’s Battalion held superior Rank of any in the Flying camp.
The next disputed case is between Colos. Stone and Gunby. At the time that Colo. Smalwood was promoted, the Regiment was upon a state establishmt altho’ in Continental pay; consiquently Stone had a right to a Majority, which gave him precedence to Gunby thro’ all the succeeding promotions.
The State, altho’ they appointed them both to the Rank of Lt Colo., clearly consider’d Stone as the oldest in Ranking him first, and afterwards appointing him a full Colo. before they did Gunby.
Major Stewart claims superior Rank of all the Majors. His claim is founded upon Watkins’s resignation. But Watkins’s resignation being previous to the Resolve of the State of the 9th of Octr 1776 for incorporating the independent Companies into a Regimt, Watkins’s Lieute., of right should have succeeded him, as the Officers rose by Companies; and therefore Major Stewart’s claim is without foundation. Had Watkins’s resignation happen’d after the incorporation, Major Stewart being the oldest Lieutenant, would of right have succeeded him.
The claims of Captain Windor and others claiming upon the same principles with him, are totally inadmissable. We have given him the highest Rank in the grade in which he stands, but we conceive it out of the power of the state, after having once made the appointments, to alter the grades upon any other principles than those which the Congress have pointed out for promotions; and therefore they could not delegate such a right to Your Excellency. But supposing the State had clearly such a right, yet we think the exercise thereof would be productive of the greatest degree of confusion and discontent.
The relative rank & promotions of all Subalterns, being confin’d to the Regiments, and there being a Resolution of Congress, authorizing promotions upon the right of vacancies, we beg leave to recommend the further settlement of this business to a Committee of Field Officers in the Maryland Line. One from each Regiment, excepting that which the Rank of the Officers is to be settled in, to set upon the Committee.

Nath. Greene M.G.
Stirling, M.G.
Ar St Clair M.G.
The Baron deKalb M.G.
H. Knox B.G. Artilly
Wm Woodford B.G.

 